Exhibit 10.3

EXECUTION VERSION

THIRD AMENDED AND RESTATED GUARANTY AGREEMENT

This THIRD AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of September 18,
2020 (this “Guaranty Agreement”), is made by and among the Parent Borrower (as
defined below), each of the undersigned Subsidiary Loan Parties, any Subsidiary
Loan Party hereafter added as a Guarantor (as defined below) and the Agent (as
defined below).

WHEREAS, DARLING INGREDIENTS INC., a Delaware corporation (the “Parent
Borrower”), has entered into that certain Second Amended and Restated Credit
Agreement dated January 6, 2014, among the Parent Borrower, the other Borrowers
party thereto, the lenders from time to time party thereto, JPMORGAN CHASE BANK,
N.A., as the administrative agent and the other agents party thereto (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”) and in connection
therewith certain of its Subsidiaries, from time to time prior to the date
hereof, entered into that certain Second Amended and Restated Guaranty Agreement
dated January 6, 2014, by the Subsidiary Loan Parties (as defined immediately
prior to the effectiveness of the Sixth Amendment (as defined below) and this
Guaranty Agreement, the “Existing Guarantors”) party thereto (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Guaranty Agreement”);

WHEREAS, the Parent Borrower and the other applicable parties thereto have
agreed to amend the Existing Credit Agreement, and in connection therewith enter
into that certain Sixth Amendment to the Second Amended and Restated Credit
Agreement dated the date hereof (the “Sixth Amendment”), among the Parent
Borrower, the other Borrowers party thereto, the lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as the administrative agent
(the “Agent”) and the other agents party thereto (as amended by the Sixth
Amendment, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
same meaning assigned to such terms in the Credit Agreement);

WHEREAS, in connection with the Sixth Amendment, the Parent Borrower, the Agent
and the Subsidiary Loan Parties party hereto have agreed to amend and restate
the Existing Guaranty Agreement as set forth herein (it being understood that
any Existing Guarantor that is not party to this Guaranty Agreement shall be
released from its guarantee hereunder upon effectiveness of this Guaranty
Agreement in accordance with Section 27 hereof);

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Parent Borrower and the
Subsidiary Loan Parties and any Subsidiary Loan Party hereafter added as a
“Guarantor” hereto pursuant to (a) in the case of Domestic Subsidiaries, a
Subsidiary Joinder Agreement substantially in the form attached as Exhibit B to
the Security Agreement and (b) in the case of Specified Foreign Subsidiaries or
Specified Canadian Subsidiaries, a Subsidiary Joinder Agreement substantially in
the form attached as Exhibit A hereto (each such agreement referred to under
clause (a) or (b), a “Subsidiary Joinder Agreement” and each such Parent
Borrower or Subsidiary Loan Party party to a Subsidiary Joinder Agreement,
individually a “Guarantor” and collectively the “Guarantors”), hereby
irrevocably and unconditionally guarantees to the Secured Parties (the
“Guaranteed Secured Parties”), the full and prompt payment and performance of
the Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement
hereby amending and restating the Existing Guaranty Agreement upon the terms set
forth herein:

1. The term “Guaranteed Indebtedness”, as used herein, means all of the
Obligations, as defined in the Credit Agreement and the other Loan Documents.
The “Guaranteed Indebtedness” shall include (a) any increases, extensions and
rearrangements of the Obligations under any amendments,



--------------------------------------------------------------------------------

restatements, amendment and restatements, supplements or other modifications of
the documents and agreements creating the Obligations and (b) any and all
post-petition interest and expenses (including attorneys’ fees in accordance
with the terms and conditions of the Credit Agreement) arising in connection
with any proceeding under any bankruptcy, insolvency, or other similar law
whether or not allowed in such proceeding; provided that the Guaranteed
Indebtedness shall be limited, with respect to each Guarantor, to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 544 or 548 of the
United States Bankruptcy Code or under any applicable state or local law
relating to fraudulent transfers or conveyances or under other local law
limitations set forth in any applicable Subsidiary Joinder Agreement; provided
further that notwithstanding anything herein to the contrary, with respect to
any Foreign Subsidiary Loan Party (i) “Guaranteed Indebtedness” shall only mean
the Foreign Obligations and with respect to clauses (a) and (b) above, shall
only include such amounts as they relate to the Foreign Obligations and
(ii) notwithstanding any other provision of this Guaranty Agreement to the
contrary, the Guaranteed Indebtedness and any guarantee of Obligations or
Foreign Obligations shall be subject to the limitations set out in Section 9 of
this Guaranty Agreement or any other limitations as reasonably agreed by the
Agent and such Foreign Subsidiary Loan Party in accordance with the Agreed
Security Principles and set forth in any applicable Subsidiary Joinder
Agreement; provided, further, that for purposes of determining any guarantee
obligations of any Guarantor under this Guaranty Agreement, the definition of
“Obligations” (and for the avoidance of doubt “Foreign Obligations”) shall not
create any guarantee by any Guarantor of any Excluded Swap Obligations (as
defined below) of such Guarantor. As used herein, the following terms have the
following meanings:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee by such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the Agent.
If a Swap Obligation arises under a master agreement governing more than one
Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

GUARANTY AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

2. The Guarantors together desire to allocate among themselves (collectively,
the “Contributing Guarantors”), in a fair and equitable manner, their
obligations arising under this Guaranty Agreement. Accordingly, in the event any
payment or distribution is made by a Guarantor under this Guaranty Agreement (a
“Funding Guarantor”) that exceeds its Fair Share (as defined below), that
Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor’s
Fair Share Shortfall (as defined below), with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments (as
defined below) to equal its Fair Share. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (ii) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty Agreement in respect of the obligations
guarantied, as applicable. “Fair Share Shortfall” means, with respect to a
Contributing Guarantor as of any date of determination, the excess, if any, of
the Fair Share of such Contributing Guarantor over the Aggregate Payments of
such Contributing Guarantor. “Adjusted Maximum Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
Agreement determined in accordance with the provisions hereof; provided that,
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this paragraph 2). The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this paragraph 2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.

3. This instrument shall be an absolute, continuing, irrevocable and
unconditional guaranty of payment and performance, and not a guaranty of
collection, and each Guarantor shall remain liable on its obligations hereunder
until the Date of Full Satisfaction in accordance with the terms and conditions
of the Credit Agreement. No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which any
Borrower may have against any Guaranteed Secured Party or any other party, or
which any Guarantor may have against any Borrower, any Guaranteed Secured Party
or any other party, shall be available to, or shall be asserted by, any
Guarantor against any Guaranteed Secured Party or any subsequent holder of the
Guaranteed Indebtedness or any part thereof or against payment of the Guaranteed
Indebtedness or any part thereof until the Date of Full Satisfaction in
accordance with the terms and conditions of the Credit Agreement.

4. If a Guarantor becomes liable for any Indebtedness owing by any Borrower to
any Guaranteed Secured Party by endorsement or otherwise, other than under this
Guaranty Agreement, such liability shall not be in any manner impaired or
affected hereby, and the rights of the Guaranteed Secured Parties hereunder
shall be cumulative of any and all other rights that any Guaranteed Secured
Party may ever have against such Guarantor. The exercise by any Guaranteed
Secured Party of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

GUARANTY AGREEMENT, Page 3



--------------------------------------------------------------------------------

5. Upon the occurrence and continuance of an Event of Default arising from any
Borrower’s default in payment of its Obligations, or any part thereof, when such
Obligations become due, whether by its terms, by acceleration, or otherwise, the
Guarantors of such defaulted Obligations to the extent constituting Guaranteed
Indebtedness shall, jointly and severally, promptly pay the amount due thereon
to Agent, without notice or demand, in the currency required by the Credit
Agreement, and it shall not be necessary for the Agent or any other Guaranteed
Secured Party, in order to enforce such payment by any Guarantor, first to
institute suit or exhaust its remedies against any Borrower or others liable on
such Guaranteed Indebtedness, or to enforce any rights against any Collateral
which shall have been given to secure such Guaranteed Indebtedness. In the event
such payment is made by a Guarantor, then such Guarantor shall be subrogated to
the rights then held by the Agent and any other Guaranteed Secured Party with
respect to the Guaranteed Indebtedness to the extent the Guaranteed Indebtedness
was discharged by such Guarantor and, in addition, upon payment by such
Guarantor of any sums to the Agent or any other Guaranteed Secured Party
hereunder, all rights of such Guarantor against the applicable Borrower, any
other Guarantor or any collateral arising as a result therefrom by way of right
of subrogation, reimbursement, or otherwise shall in all respects be subordinate
and junior in right of payment until the Date of Full Satisfaction in accordance
with the terms and conditions of the Credit Agreement. All payments received by
the Agent hereunder shall be applied by the Agent to payment of the applicable
Guaranteed Indebtedness in the order provided for in Section 2.18(f) of the
Credit Agreement.

6. If acceleration of the time for payment of any amount payable by any Borrower
under its Obligations is stayed upon the insolvency, bankruptcy, reorganization
or any similar proceeding of such Borrower, all such amounts otherwise subject
to acceleration under the terms of the Guaranteed Indebtedness relating to such
Obligations shall nonetheless be payable by the applicable Guarantors hereunder
forthwith on demand by the Agent or the Required Lenders.

7. Each Guarantor hereby agrees that its obligations under this Guaranty
Agreement shall not be released, discharged, diminished, impaired, reduced, or
affected for any reason or by the occurrence of any event which affects the
Guaranteed Indebtedness, including, without limitation, one or more of the
following events, whether or not with notice to or the consent of any Guarantor:
(a) the taking or accepting of Collateral as security for any or all of the
Guaranteed Indebtedness or the release, surrender, exchange, or subordination of
any Collateral now or hereafter securing any or all of the Guaranteed
Indebtedness; (b) any partial release of the liability of any Guarantor
hereunder, or the full or partial release of any other guarantor from liability
for any or all of the Guaranteed Indebtedness; (c) any disability of any
Borrower, or the dissolution, insolvency, bankruptcy, or any similar proceeding
of any Borrower, any Guarantor, or any other party at any time liable for the
payment of any or all of the Guaranteed Indebtedness; (d) any renewal,
extension, modification, waiver, amendment, restatement, amendment and
restatement or rearrangement of any or all of the Guaranteed Indebtedness or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Indebtedness; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by the Agent or
any other Guaranteed Secured Party to any Borrower, any Guarantor, or any other
party ever liable for any or all of the Guaranteed Indebtedness; (f) any
neglect, delay, omission, failure, or refusal of the Agent or any other
Guaranteed Secured Party to take or prosecute any action for the collection of
any of the Guaranteed Indebtedness or to foreclose or take or prosecute any
action in connection with any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(g) the unenforceability or invalidity of any or all of the Guaranteed
Indebtedness or of any instrument, document, or agreement evidencing, securing,
or otherwise relating to any or all of the Guaranteed Indebtedness; (h) any
payment by any Borrower or any other party to the Agent or any other Guaranteed
Secured Party is held to constitute a preference under applicable bankruptcy or
insolvency law or if for any other reason the Agent or any other Guaranteed
Secured Party is required to refund any payment or pay the amount thereof to
someone else; (i) the settlement or compromise of any of the Guaranteed
Indebtedness; (j) the non-perfection of any security interest or lien securing
any or all of the Guaranteed Indebtedness;

 

GUARANTY AGREEMENT, Page 4



--------------------------------------------------------------------------------

(k) any impairment of any Collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of the Agent or any other Guaranteed Secured Party
to sell any Collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate existence, structure, or ownership of any Borrower or any
Guarantor; or (n) any other circumstance which might otherwise constitute a
defense available to, or discharge of, any Borrower or any other Guarantor (in
any case other than upon the Date of Full Satisfaction).

8. Each Guarantor represents and warrants to the Agent and the Lenders that the
representations and warranties in Sections 3.01, 3.02 and 3.03 of the Credit
Agreement to the extent relating to it are true and correct in all material
respects as of the date hereof and on each date the representations and
warranties hereunder are restated pursuant to any of the Loan Documents with the
same force and effect as if such representations and warranties had been made on
and as of such date except to the extent that such representations and
warranties relate specifically to another date.

9. The following limitations shall apply to any Guarantor which is incorporated
under the laws of the Federal Republic of Germany as a limited liability company
(Gesellschaft mit beschränkter Haftung) (only for the purposes of this
Section 9, the “German Guarantor”):

(a) The enforcement of the guarantee granted by the German Guarantor hereunder
(the “GmbH Collateral”) shall be limited as follows:

(1) The enforcement of the GmbH Collateral shall be limited if and to the extent
that such GmbH Collateral secures obligations of a shareholder of the German
Guarantor or an affiliated company (verbundes Unternehmen) of such shareholder
within the meaning of section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than any of the German Guarantor’s direct or indirect
subsidiaries) and that, in such case, the enforcement of the GmbH Collateral
(i) would cause the German Guarantor’s assets less the German Guarantor’s
liabilities (the “Net Assets”) to be less than its registered share capital
(Stammkapital) (Begründung einer Unterbilanz) or (ii) (if the German Guarantor’s
Net Assets are already less than its registered share capital) would cause such
deficit to be further increased (Vertiefung der Unterbilanz).

(2) For the purposes of such calculation the Net Assets shall be determined in
accordance with the German Commercial Code (Handelsgesetzbuch) save that the
following balance sheet items shall be adjusted as follows:

(i) if the registered share capital of the German Guarantor is not fully paid up
(nicht voll eingezahlt), the relevant amount which is not paid up shall be
deducted from the registered share capital;

(ii) the amount of any increase after the date of this Guaranty Agreement of the
German Guarantor’s registered share capital out of capital reserves of such
German Guarantor (Kapitalerhöhung aus Kapitalrücklagen) which has been effected
without the prior written consent of the Agent shall be deducted from the
registered share capital;

(iii) any loan provided to such German Guarantor, insofar as such loan qualifies
as equity or subordinated shareholder loan, shall be disregarded; and

(iv) liabilities in relation to loans granted to, and other contractual
liabilities incurred by, the German Guarantor in breach of any term of the
Credit Agreement shall be disregarded.

 

GUARANTY AGREEMENT, Page 5



--------------------------------------------------------------------------------

(3) In addition, the German Guarantor shall, to the extent legally permissible,
realize in a situation where, after enforcement of the GmbH Collateral, the
German Guarantor would not have Net Assets in excess of its registered share
capital, any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is lower than the market value of the asset unless
the relevant asset is necessary for the business of the German Guarantor
(Sicherungsabtretung) its respective claim for the purchase price or other
proceeds from the realization to the Agent or any nominee appointed by the
Agent.

(4) The enforcement of the GmbH Collateral shall initially be excluded pursuant
to paragraph (a) (1) above if no later than ten (10) Business Days following a
demand by the Agent to enforce the GmbH Collateral, the managing directors on
behalf of the German Guarantor have confirmed in writing to the Agent (the
“Management Determination”):

(i) to what extent the GmbH Collateral granted by the German Guarantor is an
up-stream or cross-stream security as described in paragraph (a) (1) above; and

(ii) which amount of such cross-stream and/or up-stream security cannot be
enforced as it would cause the Net Assets of the German Guarantor to be less
than (or fall further below) its registered share capital (taking into account
the adjustments set out in paragraph (a) (2) above and the realization duties
set out in paragraph (a) (3) above),

and such confirmation is supported by a calculation which is satisfactory to the
Agent, acting reasonably.

Notwithstanding the above, the Agent shall in any event be entitled to enforce
the GmbH Collateral for any amounts where such enforcement would, in accordance
with the Management Determination, not cause the German Guarantor’s Net Assets
to be less than (or to fall further below) the amount if its registered share
capital (in each case as calculated and adjusted in accordance with
paragraph (a) (2) above.

(5) Following the Agent’s receipt of a Management Determination, any further
enforcement of the GmbH Collateral shall be excluded pursuant to
paragraph (a) (1) above for a period of no more than twenty (20) Business Days
only.

If the Agent receives within such twenty (20) Business Days period (i) an
up-to-date balance sheet together with (ii) a determination in each case
prepared by auditors of international standard and reputation appointed by the
German Guarantor either confirming the Management Determination (the “Auditors
Determination”), the further enforcement of the GmbH Collateral shall be
limited, if and to the extent such enforcement would, in accordance with the
Auditor’s Determination cause the German Guarantor’s Net Assets to be less than
(or to fall further below) the amount of its registered share capital in each
case as calculated and adjusted in accordance with paragraph (a) (2) above. If
the German Guarantor fails to deliver an Auditor’s Determination within
twenty (20) Business Days after receipt of the Management Determination, the
Agent shall be entitled to enforce the GmbH Collateral without any limitation or
restriction.

(6) The limitations set out in this paragraph (a) shall not apply (or, as the
case may be, shall cease to apply):

(i) if and to the extent the relevant GmbH Collateral secures any amounts
borrowed under the Credit Agreement which are lent, on-lent or otherwise passed
on to such German Guarantor or any of its subsidiaries from time to time; or

 

GUARANTY AGREEMENT, Page 6



--------------------------------------------------------------------------------

(ii) if and to the extent the enforcement of the GmbH Collateral will result in
a fully valuable recourse claim (vollwertiger Rückgriffanspruch) of the German
Guarantor within the meaning of section 30 paragraph 1 sentence 2 of the German
Limited Liability Companies Act (GmbH); or

(iii) if and to the extent a domination and/or profit and loss pooling agreement
(Beherrschungs- und/oder Gewinnabführungsvertrag) is or becomes effective with
the German Guarantor as dominated entity, unless the German Guarantor evidences
by deliver to the Agent, within two (2) weeks following a payment demand of a
Secured Party in relation to the GmbH Collateral, a legal opinion prepared by a
reputable law firm acceptable to the Agent (acting reasonably) that the payment
of the relevant German Guarantor would result in a violation of section 30 or 31
of the German Limited Liability Companies Act (“GmbHG”) irrespective of whether
the German Guarantor is a dominated company under a domination and/or profit and
loss pooling agreement (Beherrschungs- und/oder Gewinnabführunugsvertrag); or

(iv) if and to the extent for any other reason (including, without limitation,
as a result of a change in the relevant rules of law) the deficit (Unterbilanz)
referred to in paragraph (a) (1) above does not constitute a breach of the
German Guarantor’s obligations to maintain its registered share capital pursuant
to sections 30 et seq. GmbHG, each as amended, supplemented and/or replaced from
time to time.

(b) If, prior to the date of enforcement of the GmbH Collateral of the German
Guarantor, a final (rechtskräftig) judgement of the Federal High Court of
Justice (Bundesgerichtshof) or a Higher Regional Court (Oberlandesgericht) has
been passed in relation to section 30 GmbHG which states that the mere existence
of a domination agreement (Beherrschungsvertrag) and/or a profit absorption
agreement (Gewinnabführungsvertrag) without a fully recoverable recourse claim
(vollwertiger Gegenleistungs- oder Rückgriffsanspruch) is not sufficient in
order to avoid a violation of section 30 GmbHG, the limitation set out in
paragraph (a) (6) (iii) above shall no longer apply.

(c) The provisions of this Section 9 shall apply mutatis mutandis in relation to
the general partner of a German Guarantor which is established under the laws of
the Federal Republic of Germany as a limited liability partnership
(Kommanditgesellschaft) with a German limited liability company (Gesellschaft
mit beschränkter Haftung) as its sole general partner (Komplementär) (GmbH & Co.
KG).

10.Each Guarantor acknowledges the following:

(a) It has, independently and without reliance upon the Agent or any Lender and
based upon such documents and information as it has deemed appropriate, made its
own analysis and decision to enter into the Loan Documents to which it is a
party.

(b) It is not relying upon the Agent or any Lender to provide (and neither the
Agent nor any Lender shall have any duty to provide) any information concerning
the financial condition and assets of any Borrower to it either now or in the
future.

11. Each Guarantor covenants and agrees that, until the Date of Full
Satisfaction, it will comply with all covenants set forth in the Credit
Agreement that are applicable to it.

12. When an Event of Default exists and is continuing and subject to the terms
and conditions of the Credit Agreement, the Agent and each other Guaranteed
Secured Party shall, to the fullest extent permitted by law, have the right to
set-off and apply against each applicable Guarantor’s Guaranteed Indebtedness
constituting Loan Obligations, at any time and without notice to any Guarantor,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from the Agent and each other
Guaranteed Secured Party to any Guarantor whether or not the

 

GUARANTY AGREEMENT, Page 7



--------------------------------------------------------------------------------

Guaranteed Indebtedness is then due and irrespective of whether or not the Agent
or any other Guaranteed Secured Party shall have made any demand under this
Guaranty Agreement. Each Guaranteed Secured Party agrees promptly to notify the
Borrowers in writing (with a copy to the Agent) after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights and remedies of the Agent
and other Guaranteed Secured Parties hereunder are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Agent or any other Secured Party may have.

13. (a) Each Guarantor agrees that any and all Liens (including any judgment
liens), upon any such Guarantor’s assets securing payment of any Subordinated
Indebtedness shall be and remain inferior and subordinate to any and all Liens
upon any such Guarantor’s assets securing payment of the Guaranteed Indebtedness
or any part thereof, regardless of whether such Liens that are in favor of a
Guarantor, the Agent or any other Guaranteed Secured Party presently exist or
are hereafter created or attached. Without the prior written consent of the
Agent (which consent shall not be unreasonably withheld), no Guarantor shall
(i) file suit against any other Guarantor or exercise or enforce any other
creditor’s right it may have against any other Guarantor, or (ii) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief or other insolvency proceeding)
to enforce any obligations of any other Guarantor to such Guarantor or any Liens
held by such Guarantor on assets of any other Guarantor.

(b) In the event of any liquidation, receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief or other insolvency proceeding involving any
Guarantor as debtor, the Agent shall have the right to prove and, to the extent
permitted by applicable law, vote any claim under the Subordinated Indebtedness
and to receive directly from the receiver, trustee or other court custodian all
dividends, distributions, and payments made in respect of the Subordinated
Indebtedness until the Date of Full Satisfaction. The Agent may apply any such
dividends, distributions, and payments against such Guaranteed Indebtedness in
accordance with the Credit Agreement.

14. Except for modifications made pursuant to the execution and delivery of a
Subsidiary Joinder Agreement or as otherwise provided in the Credit Agreement,
no amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Guarantors and the Agent (with
the consent of the Required Lenders). No failure on the part of the Agent or any
other Guaranteed Secured Party to exercise, and no delay in exercising, any
right, power, or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

15. This Guaranty Agreement is for the benefit of the Guaranteed Secured Parties
and their successors and permitted assigns, and in the event of an assignment of
the Guaranteed Indebtedness, or any part thereof, the rights and benefits
hereunder, to the extent applicable to the Guaranteed Indebtedness so assigned,
may be transferred with such Guaranteed Indebtedness. This Guaranty Agreement is
binding not only on each Guarantor, but on each Guarantor’s successors and
assigns.

16. Each Guarantor recognizes that the Agent and the Lenders are relying upon
this Guaranty Agreement and the undertakings of each Guarantor hereunder and
under the other Loan Documents to which each is a party in making extensions of
credit to the Borrowers under the Credit Agreement and further recognizes that
the execution and delivery of this Guaranty Agreement and the other Loan
Documents to which each Guarantor is a party is a material inducement to the
Agent and the Lenders in

 

GUARANTY AGREEMENT, Page 8



--------------------------------------------------------------------------------

entering into the Credit Agreement and continuing to extend credit thereunder.
Each Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement or any other Loan Document to which it
is a party other than as may be set forth herein or in the other Loan Documents.

17. Any notice or demand to any Guarantor under or in connection with this
Guaranty Agreement or any other Loan Document to which it is a party shall be
deemed effective if given to the Guarantor (care of the Parent Borrower) in
accordance with the notice provisions in the Credit Agreement.

18. Except as otherwise specifically provided in the Credit Agreement, each
Guarantor hereby waives promptness, diligence, notice of any default under the
Guaranteed Indebtedness, demand of payment, notice of acceptance of this
Guaranty Agreement, presentment, notice of protest, notice of dishonor, notice
of the incurring by any Borrower of additional indebtedness, and all other
notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty Agreement.

19. THIS GUARANTY AGREEMENT, TOGETHER WITH ANY SUBSIDIARY JOINDER AGREEMENT,
EMBODIES THE FINAL, ENTIRE AGREEMENT OF EACH GUARANTOR, THE AGENT AND THE OTHER
GUARANTEED SECURED PARTIES WITH RESPECT TO EACH GUARANTOR’S GUARANTY OF THE
GUARANTEED INDEBTEDNESS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY AGREEMENT, TOGETHER WITH
ANY SUBSIDIARY JOINDER AGREEMENT, IS INTENDED BY EACH GUARANTOR, THE AGENT AND
THE OTHER GUARANTEED SECURED PARTIES AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THE GUARANTY AGREEMENT, AND NO COURSE OF DEALING AMONG ANY GUARANTOR,
AGENT AND ANY OTHER GUARANTEED SECURED PARTY, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS AMONG ANY GUARANTOR, THE AGENT AND ANY
OTHER SECURED PARTY.

20. This Guaranty Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of (x) this
Guaranty Agreement, (y) any other Loan Document and/or (z) any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Guaranty Agreement, any
other Loan Document and/or the transactions contemplated hereby and/or thereby
(each an “Ancillary Document”) that is an electronic symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record (each an
“Electronic Signature”) transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Guaranty Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Guaranty Agreement, any other Loan
Document and/or any Ancillary Document shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in any electronic form
(including deliveries by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page), each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be; provided that nothing herein shall
require the Administrative Agent to accept Electronic Signatures in any form or
format without its prior written consent

 

GUARANTY AGREEMENT, Page 9



--------------------------------------------------------------------------------

and pursuant to procedures approved by it; provided, further, without limiting
the foregoing, (i) to the extent the Administrative Agent has agreed to accept
any Electronic Signature, (A) the Administrative Agent and each of the Lenders
shall be entitled to rely on such Electronic Signature purportedly given by or
on behalf of any Borrower or any other Loan Party without further verification
thereof and without any obligation to review the appearance or form of any such
Electronic Signature and (B) the Loan Parties shall be entitled to rely on such
Electronic Signature purportedly given on behalf of the Administrative Agent,
any Lender, any Swingline Lender or any Issuing Bank without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic Signature and (ii) upon the request of any Loan Party,
the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by a manually executed counterpart. Without limiting the
generality of the foregoing, (i) the Guarantors, the Administrative Agent, the
Lenders and any holder of the Obligations, by their acceptance of the benefits
of this Guaranty Agreement, hereby agree that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, the Borrowers and the Loan Parties, Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page and/or any electronic
images of this Guaranty Agreement, any other Loan Document and/or any Ancillary
Document shall have the same legal effect, validity and enforceability as any
paper original and (ii) each other party hereto or to any Loan Document and/or
Ancillary Document may, at its option, create one or more copies of this
Guaranty Agreement, any other Loan Document and/or any Ancillary Document in the
form of an imaged electronic record in any format, which shall be deemed created
in the ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record).

21. This Guaranty Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

22. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT (EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE
EXTENT SUCH SECURITY DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF SUCH PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

23. Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 23 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 23,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer or under any other local law
limitation set forth in any applicable Subsidiary Joinder Agreement, and not for
any greater amount). The obligations of each Qualified Keepwell Provider under
this Section 23 shall remain in full force and effect until the Date of

 

GUARANTY AGREEMENT, Page 10



--------------------------------------------------------------------------------

Full Satisfaction. Each Qualified Keepwell Provider intends that this Section 23
constitute, and this Section 23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

24. EACH GUARANTOR SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE (LIMITED TO ONE COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE, AND ONE
ADDITIONAL COUNSEL IN EACH JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED OR
ANY PROCEEDINGS ARE HELD AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE), INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE SYNDICATION OF THE COMMITMENTS OR THE LOANS, THE EXECUTION
OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS,
ANY OTHER ACQUISITION PERMITTED UNDER THE CREDIT AGREEMENT OR ANY OTHER
TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION, ACTION, SUIT,
ARBITRATION OR ADMINISTRATIVE, JUDICIAL OR REGULATORY ACTION OR PROCEEDING IN
ANY JURISDICTION RELATING TO ANY OF THE FOREGOING (EACH, A “PROCEEDING”),
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER OR
NOT SUCH PROCEEDING IS BROUGHT BY A GUARANTOR OR ITS RESPECTIVE AFFILIATES,
CREDITORS OR ANY OTHER PERSON; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF, OR A MATERIAL BREACH OF ANY OBLIGATION UNDER THE LOAN
DOCUMENTS BY, SUCH INDEMNITEE AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGMENT
OF A COURT OF COMPETENT JURISDICTION OR ANY DISPUTE SOLELY AMONG THE INDEMNITEES
(OTHER THAN A COMMITMENT PARTY, AN ARRANGER OR THE ADMINISTRATIVE AGENT ACTING
IN THEIR RESPECTIVE CAPACITY AS SUCH) AND NOT ARISING OUT OF ANY ACT OR OMISSION
OF THE PARENT BORROWER OR ANY OF ITS AFFILIATES OR RELATED TO THE PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS OR VIOLATIONS OF ENVIRONMENTAL LAWS THAT FIRST
OCCUR AT A PROPERTY OWNED OR LEASED BY PARENT BORROWER OR ITS SUBSIDIARIES AFTER
SUCH PROPERTY IS TRANSFERRED TO AN INDEMNITEE OR ITS SUCCESSORS OR ASSIGNS BY
WAY OF A FORECLOSURE, DEED–IN–LIEU OF FORECLOSURE OR SIMILAR TRANSFER.
NOTWITHSTANDING THE FOREGOING, EACH INDEMNITEE SHALL BE OBLIGATED TO REFUND AND
RETURN ANY AND ALL AMOUNTS PAID BY THE GUARANTORS OR ANY OTHER LOAN PARTY UNDER
THIS PARAGRAPH TO SUCH INDEMNITEE FOR ANY SUCH FEES, EXPENSES OR DAMAGES TO THE
EXTENT SUCH INDEMNITEE IS NOT ENTITLED TO PAYMENT OF SUCH AMOUNT IN ACCORDANCE
WITH THE TERMS HEREOF.

 

GUARANTY AGREEMENT, Page 11



--------------------------------------------------------------------------------

25. Notwithstanding any other provision contained herein or in any other Loan
Document, if a “secured creditor” (as that term is defined under the Bankruptcy
and Insolvency Act (Canada) (the “BIA”) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then each Canadian Loan Party’s Obligations, to the
extent such Obligations are secured, shall be several obligations and not joint
or joint and several obligations.

26. Each Guarantor hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent as creditor in its own right and not as representative
of the other Secured Parties, its Parallel Debt (as defined in the Credit
Agreement). Section 10.19 (Parallel Debt (Covenant to pay the Administrative
Agent)) of the Credit Agreement is incorporated herein by reference and shall be
deemed to be part of the Guaranty Agreement and the terms thereof shall
constitute valid and binding agreements of the Guarantor, enforceable against
the Guarantor. For the avoidance of doubt, this is the section referred to as
section 24 in the definition of “Secured Obligations” in the Security Documents
governed by the law of the Netherlands.

27. Effective as of the Sixth Amendment Date, each Existing Guarantor that is
not a party to this Guaranty Agreement on the Sixth Amendment Effective Date
(each, a “Released Guarantor”) is irrevocably and forever discharged from all
obligations of such Released Guarantor under the Existing Guaranty Agreement and
as a Loan Party under each Loan Document to which such Released Guarantor was a
party prior to the Sixth Amendment Date, and any Lien of the Agent on the assets
of such Released Guarantor, solely to the extent such Lien was granted pursuant
to the Loan Documents prior to the Sixth Amendment Date, shall be immediately
released, in each case, without any further act of the Agent, the Lenders or any
other Person and such Released Guarantor shall be hereby released from liability
therefor and no future liability shall arise with respect to such released
guarantee and Liens of such Released Guarantor hereunder. The Agent agrees to
make any applicable release filing and/or execute and deliver any additional
release documentation, to the extent reasonably requested by the Borrowers or
Released Guarantors, as may be necessary to effect the release and discharge
granted under this Section 27.

28. Except as expressly set forth in Section 27 of this Guaranty Agreement,
(a) all obligations created by the Existing Guaranty Agreement are continued in
full force and effect under this Guaranty Agreement, (b) the Existing Guaranty
Agreement remains in full force and effect as amended by this Guaranty
Agreement, (c) this Guaranty Agreement shall not extinguish the obligations for
the payment of money outstanding under the Existing Guaranty Agreement,
(d) nothing herein contained shall be construed as a substitution or novation of
the obligations outstanding under the Existing Guaranty Agreement or a novation
of the Existing Guaranty Agreement, (e) the obligations outstanding under the
Existing Guaranty Agreement shall remain in full force and effect, except to any
extent expressly modified hereby and (f) nothing implied in this Guaranty
Agreement or in any other document contemplated hereby shall be construed as a
release or other discharge of any Guarantor from any of its obligations and
liabilities as a guarantor under this Guaranty. With respect to the Security
Documents governed by the law of the Netherlands and with respect to the
Security Documents governed by German law, each Guarantor affirms and confirms
that (i) it was its intention at the time of entering into such Security
Documents (and it is still its intention and agreement with the Administrative
Agent) that the security rights created pursuant to such Security Document
secure the Obligations as amended, restated, amended and restated and/or
supplemented from time to time including by way of the Sixth Amendment and
(ii) that any amount owed by the Loan Parties under the Credit Agreement as
amended by and in accordance with the Sixth Amendment are part of the definition
of “Secured Obligations” (as defined in such Security Documents).

[signature pages to follow]

 

GUARANTY AGREEMENT, Page 12



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

 

GUARANTORS: DARLING INGREDIENTS INC. By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Vice President and Treasurer

 

CRAIG PROTEIN DIVISION, INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

DARLING GLOBAL HOLDINGS INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

DARLING NATIONAL LLC By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

GRIFFIN INDUSTRIES LLC By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

[Signature Page to Third Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

ROUSSELOT INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van Steenpaal
Title:   Vice President and Treasurer

 

ROUSSELOT DUBUQUE INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

ROUSSELOT PEABODY INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

SONAC USA LLC By:   /s/ Martijn van Steenpaal Name:   Martijn van Steenpaal
Title:   Vice President and Treasurer

 

DARLING INTERNATIONAL CANADA INC. By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Vice President and Treasurer

 

[Signature Page to Third Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

DARLING INTERNATIONAL NL HOLDINGS B.V. By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Authorized Signatory

 

DARLING INGREDIENTS INTERNATIONAL HOLDING B.V. By:   /s/ Martijn van Steenpaal
Name:   Martijn van Steenpaal Title:   Authorized Signatory

 

DARLING INTERNATIONAL NETHERLANDS B.V. By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Authorized Signatory

 

DARLING INGREDIENTS NEDERLAND HOLDING B.V. By:   /s/ Martijn van Steenpaal Name:
  Martijn van Steenpaal Title:   Authorized Signatory

 

[Signature Page to Third Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

DARLING INGREDIENTS GERMANY HOLDING GMBH By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Authorized Representative

 

DARLING INGREDIENTS BELGIUM HOLDING B.V. By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Special Proxyholder

 

[Signature Page to Third Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

AGENT:

JPMORGAN CHASE BANK, N.A.,

as Agent for the Secured Parties

By:   /s/ Alexander Vardaman Name:   Alexander Vardaman Title:   Authorized
Signatory

 

[Signature Page to Third Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY JOINDER AGREEMENT

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “Guarantor”) for
the benefit of JPMORGAN CHASE BANK, N.A., in its capacity as agent for the
Guaranteed Secured Parties (in such capacity herein, the “Agent”) and for the
benefit of such Guaranteed Secured Parties in connection with that certain Third
Amended and Restated Guaranty Agreement dated as of September 18, 2020 among the
Agent, DARLING INGREDIENTS INC. (the “Parent Borrower”) and the Subsidiary Loan
Parties party thereto (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Guaranty Agreement”, and
capitalized terms not otherwise defined herein being used herein as defined in
the Guaranty Agreement).

The Guarantor is a newly formed, established or acquired Restricted Subsidiary
and is required to execute this Agreement pursuant to the terms of the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

The Guarantor hereby assumes all the obligations of a “Guarantor” under the
Guaranty Agreement and agrees that from and after the date hereof it is a
“Guarantor” and bound as a “Guarantor” under the terms of the Guaranty Agreement
as if it had been an original signatory thereto. In accordance with the forgoing
and for valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Guarantor irrevocably and unconditionally guarantees to the
Agent and the Guaranteed Secured Parties the full and prompt payment and
performance of the Guaranteed Indebtedness upon the terms and conditions set
forth in the Guaranty Agreement.

The Guarantor represents and warrants to the Agent and the Lenders that the
representations and warranties in Section 3.01, 3.02 and 3.03 of the Credit
Agreement to the extent relating to it are true and correct in all material
respects as of the date hereof.

[INSERT ADDITIONAL LOCAL LAW GUARANTEE LIMITATIONS TO THE EXTENT APPLICABLE]1

This Agreement shall be deemed to be part of, and a modification to, the
Guaranty Agreement and shall be governed by all the terms and provisions of the
Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Guarantor, enforceable against the Guarantor. The
Guarantor hereby waives notice of the Agent’s or any Lender’s acceptance of this
Agreement.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT (EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE
EXTENT SUCH SECURITY

 

1 

To the extent the jurisdiction of formation of the Guarantor requires additional
guarantee limitations, the Guarantor and the Agent shall negotiate such
provisions in good faith at the time of entry into such guaranty supplement.

 

Page 18



--------------------------------------------------------------------------------

DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

The Guarantor hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent as creditor in its own right and not as representative of
the other Secured Parties, its Parallel Debt (as defined in the Credit
Agreement). Section 10.19 (Parallel Debt (Covenant to pay the Administrative
Agent)) of the Credit Agreement is incorporated herein by reference and shall be
deemed to be part of the Guaranty Agreement and the terms thereof shall
constitute valid and binding agreements of the Guarantor, enforceable against
the Guarantor.

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

[GUARANTOR] By:       Name:   Title:

 

Page 20